
	

114 HR 2453 IH: National Mall Revitalization and Designation Act
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2453
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2015
			Ms. Norton introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend title 40, United States Code, to authorize the National Capital Planning Commission to
			 designate and modify the boundaries of the National Mall area in the
			 District of Columbia reserved for the location of commemorative works of
			 preeminent historical and lasting significance to the United States and
			 other activities, to require the Secretary of the Interior and the
			 Administrator of General Services to make recommendations for the
			 termination of the authority of a person to establish a commemorative work
			 in the District of Columbia and its environs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the National Mall Revitalization and Designation Act. 2.Establishment of commemorative works in the District of Columbia and its environs (a)Modification of Area I and Area II boundariesSection 8908 of title 40, United States Code, is amended—
 (1)by redesignating subsection (c) as subsection (d); and (2)by inserting after subsection (b) the following new subsection:
					
						(c)Modification of Area I and Area II boundaries
 (1)Modification authorityThe National Capital Planning Commission, in the sole exercise of its discretion, may modify the boundaries of Area I and Area II, as depicted on the map referred to in subsection (a). A decision of the National Capital Planning Commission under this paragraph is not subject to review.
 (2)NotificationThe National Capital Planning Commission shall notify the Secretary and Administrator, the National Capital Memorial Advisory Commission, and the congressional committees specified in subsection (b) of any boundary modification made under the authority of this subsection.
 (3)Conforming changes to mapThe Secretary shall revise the map referred to in subsection (a) to reflect any boundary modification made under the authority of this subsection..
 (b)Recommendations regarding termination of authority To establish commemorative workSection 8903 of such title is amended by adding at the end the following new subsection:  (f)Recommendations regarding termination of legislative authorityThe Secretary of the Interior or the Administrator of General Services may submit a recommendation to Congress that the legislative authority for a commemorative work be terminated before the expiration date applicable to the work under subsection (e) if the Secretary or the Administrator determines the person authorized to establish the work does not possess the capacity or resources to successfully complete the project before that expiration date..
			(c)Recommendations for changes to commemorative works process
 (1)Preparation of recommendationsThe National Capital Planning Commission shall prepare recommendations to improve upon the process required by chapter 89 of title 40, United States Code, for the selection, design, and subject matter of commemorative works in the District of Columbia and its environs.
 (2)Special considerationsIn the preparation of recommendations under paragraph (1), the National Capital Planning Commission shall—
 (A)consult with the National Park Service and other appropriate Federal and local agencies, recognized national leaders in culture and development, and other interested persons; and
 (B)take into account the Memorials and Museums Master Plan prepared by National Capital Planning Commission in 2001 and the Legacy Plan prepared by National Capital Planning Commission in 1997.
 (3)Submission of recommendationsNot later than one year after the date of the enactment of this Act, the National Capital Planning Commission shall submit the recommendations prepared under paragraph (1) to the Secretary of the Interior, the Administrator of General Services, the National Capital Memorial Advisory Commission, the Committee on House Administration, the Committee on Transportation and Infrastructure, and the Committee on Natural Resources of the House of Representatives, and the Committee on Energy and Natural Resources of the Senate.
 (d)Plan for National Mall visitor enhancementNot later than 180 days after the date of the enactment of this Act, the Secretary of the Interior shall submit a plan to enhance visitor enjoyment, amenities, cultural experiences in, and the vitality of the National Mall, as defined in section 8908 of title 40, United States Code, to the Committee on House Administration, the Committee on Natural Resources, and the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Energy and Natural Resources of the Senate.
			
